United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS HEALTH ADMINISTRATION,
)
New York, NY, Employer
___________________________________________ )
H.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2079
Issued: April 14, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On September 30, 2014, appellant filed an application for review of a September 9, 2014
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his claim for
a traumatic injury.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. In this case, in a decision
dated September 9, 2014, OWCP denied appellant’s claim for a traumatic injury, finding that the
evidence did not establish that the claimed events occurred as described. It found that he had not
responded to its questions regarding the factual portion of his claim.

1

41 ECAB 548 (1990).

The Board finds that OWCP did not review the evidence received on September 9, 2014.2
In that submission, appellant provided a response to OWCP’s request for factual information
regarding his claim.
As OWCP did not review this evidence, the case will be remanded to OWCP to enable it
to properly consider all the evidence submitted at the time of the September 9, 2014 decision.
Following such further development as OWCP deems necessary, it shall issue an appropriate
merit decision on the claim.
IT IS HEREBY ORDERED THAT the September 9, 2014 decision of the Office of
Workers’ Compensation Programs is set aside. The case recorded is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: April 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

See Linda Johnson, 45 ECAB 439, 440 (1994) (where the Board held that it is necessary that OWCP review all
evidence submitted by a claimant and received by OWCP prior to issuance of its final decision and noted that this
principle applies with equal force when evidence is received by OWCP the same day a final decision is issued).

2

